           Case 7:20-cv-06661-NSR Document 5 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER TASCIOTTI,                                                            2/12/2021
                                  Plaintiff,
                                                                   20-CV-6661 (NSR)
                      -against-
                                                                ORDER OF SERVICE
JESSE TREW; and GLEN TREW,

                                  Defendants.

NELSON S. ROMÁN, United States District Judge:

         Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

         The Clerk of Court is directed to issue summonses as to Defendants Jesse Trew and Glen

Trew. Plaintiff is directed to serve the summons and complaint on each Defendant within 90 days

of the issuance of the summonses. If within those 90 days, Plaintiff has not either served

Defendants or requested an extension of time to do so, the Court may dismiss the claims against

Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

                                                                   SO ORDERED.

Dated:     February 12, 2021
           White Plains, New York

                                                              NELSON S. ROMÁN
                                                            United States District Judge
